Citation Nr: 1524954	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation for reactive airway disease in excess of 30 percent disabling.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on duty from February 1980 to May 1980, January 1991 to October 1991, and February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2013, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the electronic claims file.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand filed on behalf of the parties.  

The Court ordered modification to the July 2014 Board decision that granted service connection for asbestosis but erroneously listed that issue in the order as denied.  Therefore, the July 2014 Board decision order is now modified to show that service connection for asbestosis is granted.

 The Court also ordered the Board to vacate the July 2014 decision to the extent that it denied entitlement to an initial evaluation for reactive airway disease in excess of 30 percent disabling.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand (JMR) and the Board's review of claims file, remand for additional development of the remaining claim is warranted.  
The Veteran was last examined in in August 2010 with regards to his pulmonary function.  The parties agreed in the Joint Motion for Remand that the Board improperly denied the issue of entitlement to an initial evaluation for reactive airway disease in excess of 30 percent disabling without evidence as to the Veteran's current level of disability.  

The RO has yet to assign the service-connected asbestosis an initial disability rating.  The Board finds that the claim of entitlement to an initial evaluation for reactive airway disease in excess of 30 percent disabling is inextricably intertwined with this matter. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The parties agreed in the Joint Motion for Remand that the Veteran's service-connected reactive airway disease (as listed on the code sheet, Diagnostic Code 6602) and asbestosis (Diagnostic Code 6833) should be given a single rating, according to which disability is more predominant.  See 38 C.F.R. § 4.96(a) (2014).

In order to ascertain the current severity of the Veteran's service-connected reactive airway disease, the Board finds that an additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since April 2013.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.

2. Then the AOJ should schedule the Veteran for a respiratory examination in order to assess the current severity of his service connected reactive airway disease and asbestosis in accordance with pertinent rating criteria, to include pulmonary function testing.  The Veteran's VBMS and Virtual VA folders should be reviewed by the examiner in conjunction with the examination.

3.  When the development requested has been completed, the case should be reviewed by the AOJ.  The directives in the July 2014 remand should be accomplished.  

4.  The AOJ should determine whether service in 1980 was active duty or active duty for training.  (The record does not appear to contain a DD214 or a 3101 for this period of service.

5.  Then the issues remaining on appeal should be readjudicated in conjunction with the issue noted above.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

